Citation Nr: 0021590	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  93-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for organic personality 
disorder claimed as organic brain syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for bilateral optic 
atrophy with glaucoma secondary to trauma, currently rated as 
50 percent disabling.

4.  Entitlement to an increased rating for dislocation of the 
right temporomandibular articulation with history of 
zygomatic fracture and headaches, currently rated as 10 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal of the TDIU claim was previously Remanded by the 
Board in May 1996 and June 1999.

In his September 1999 substantive appeal, the veteran 
indicated that he wanted a video hearing before a Member of 
the Board at the RO.  In correspondence received in May 2000, 
the veteran indicated that he wished to withdraw his request 
for a Board hearing.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's organic brain syndrome, to include brain atrophy 
with hydrocephalus and any incident of active  service.

2.  A Board decision in May 1996 denied entitlement to 
service connection for a cervical spine disability. 

3.  Additional evidence submitted since the May 1996 Board 
decision is either not relevant or cumulative of previously 
considered evidence and not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a cervical spine disability.

4.  The veteran's service connected bilateral optic atrophy 
with glaucoma secondary to trauma is currently manifested by 
a visual field of 10 degrees, with a visual acuity of 20/40, 
for the right eye; and a visual field of 25 degrees, with a 
visual acuity of  20/70, for the left eye; under the 
applicable diagnostic code, the loss of visual fields are 
rated as 5/200 for the right eye and 20/100 for the left eye.

5.  Right temporomandibular articulation with history of 
zygomatic fracture and headaches is not productive of any 
ascertainable loss of the mandible, nonunion of the mandible, 
malunion of the mandible, or loss of masticatory function; 
the veteran has periodic headaches and there is X-ray 
evidence of arthritis of the right temporomandibular joint, 
but there is no loss of motion or painful motion of that 
joint.  

6.  The veteran has a high school education and employment 
experience as a carpenter; he reports that he was last 
employed in 1980.

7.  Service connection is currently in effect for bilateral 
optic atrophy with glaucoma secondary to trauma, rated (as 
the result of this decision) 60 percent; and right 
temporomandibular articulation with history of zygomatic 
fracture and headaches, rated 10 percent; and defective 
hearing and laceration scars on the right supra-orbital area 
and chest, rated noncompensable, for a combined rating of 60 
percent.

8.  The veteran's service-connected disabilities, when 
evaluated alone and in association with his educational 
attainment and occupational experience, are not sufficiently 
disabling as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for organic personality disorder claimed as organic brain 
syndrome is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  A Board decision in May 1996 denying entitlement to 
service connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 1991).

3.  Additional evidence received since May 1996 is not new 
and material, and the veteran's claim for service connection 
for a cervical spine disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The criteria for a 60 percent rating for bilateral optic 
atrophy with glaucoma secondary to trauma have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Codes 6009, 6013, 6080, and Table V (1999).

5.  The criteria for a rating in excess of 10 percent for 
dislocation of the right temporomandibular articulation with 
history of zygomatic fracture and headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.124a, 4.150, Diagnostic Codes 8045 and 9905 (1999).

6.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Organic Personality Disorder 
Claimed As Organic Brain Syndrome.

The veteran contends that he suffers from organic brain 
syndrome as a result of trauma from an automobile accident 
during service.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as organic diseases of the nervous system, 
will be presumed if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran was on active duty from October 1959 to October 
1961.  The service medical records reveal that in September 
1960 the veteran was involved in an automobile accident.  
Diagnoses from the accident included a fracture of the right 
maxilla and a laceration to the right eye.  A record dated in 
January 1961 indicated that a December 1960 neuropsychiatric 
consultation revealed an impression of "no evidence of 
neurological or psychiatric disorders."  The neurologic and 
psychiatric portions of the veteran's October 1961 separation 
physical were clinically evaluated as normal.
A March 1962 VA neuropsychiatric examination indicated 
diagnoses of neuropathy of the optic nerve and neuropathy of 
the eighth nerve.  The examiner commented that there was "no 
occasion for making a psychiatric diagnosis."

A March 1996 CT scan of the brain revealed atrophy and 
associated mild hydrocephalus greater than ordinarily seen in 
this age group.

A July 1997 VA neurological examination revealed a diagnosis 
of organic brain syndrome manifested by inappropriate affect 
and labile mood.  In a March 1998 addendum to the 
examination, the examiner stated that he "corrected" the 
veteran's diagnosis from organic brain syndrome to organic 
personality disorder.  He further commented that the 
veteran's black out spells were related to his alcohol 
dependence.

Inasmuch as the veteran may be claiming service connection 
for a personality disorder, the Board observes that 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA medical 
records include an impression of brain atrophy with 
associated mild hydrocephalus, thus satisfying the 
requirement that there be competent medical evidence of a 
current disability.  See Epps.

A review of the record shows that there is no medical 
evidence linking the veteran's organic personality disorder 
or brain atrophy with associated mild hydrocephalus to his 
military service or any incident during such service.  In 
this regard, the Board observes that the neurologic and 
psychiatric portions of the veteran's October 1961 separation 
physical were clinically evaluated as normal.  The 
neurological disabilities at issue were first shown many 
years after service, and there is medical evidence to suggest 
alcohol abuse as the etiology but, in any event, there is no 
medical evidence of a nexus between organic personality 
disorder or brain atrophy with associated mild hydrocephalus 
and any incident of active service, including the automobile 
accident that the veteran sustained in 1960.  

While the veteran has contended that he has organic brain 
syndrome due to events during service, his contentions do not 
make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that he currently suffers from organic personality 
disorder or brain atrophy with associated mild hydrocephalus 
due to his military service, and as there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to this disability, his claim for service 
connection is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his service connection 
claim requires medical evidence of a nexus to service to meet 
the requirements of a well-grounded claim.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  New And Material Evidence For A Cervical Spine 
Disability.

The veteran was denied entitlement to service connection for 
a cervical spine disability by a May 1996 Board decision.  
That decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 
& Supp. 2000).  The claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

If new and material evidence is presented and secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

At the time of the May 1996 Board decision, the evidence 
consisted of the veteran's service medical records, private 
medical records, VA examinations and VA treatment records, 
and statements from the veteran.  Records reflected that the 
veteran was diagnosed with a cervical spine disability in the 
1990s.

In May 1996 the Board denied the veteran's claim of service 
connection for a cervical spine disability on the basis that 
the veteran had submitted no medical evidence to show that 
his cervical spine disability, which was manifested many 
years after service, was related to disease or injury during 
service.

The additional evidence consists of records showing treatment 
for a cervical spine disability, as well as statements from 
the veteran.  The Board finds that the additional evidence is 
not new because it is essentially cumulative of previously 
considered evidence.  38 C.F.R. § 3.156.  That is, while some 
of the additional evidence was not previously on file, it 
merely confirms what was already known: the veteran had a 
chronic cervical spine disability.  The record remains devoid 
of medical evidence of a nexus or link between the disability 
and any remote event of service.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the May 
1996 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), as the additional 
evidence is not new and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  See 38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209, 214-5 (1999); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).  Thus, the veteran's claim of 
entitlement to service connection for a cervical spine 
disability is not reopened.

The Board has not been made aware of any evidence which might 
be new and material, but which has not been submitted with 
the application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).
III.  Increased rating claims.

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  After reviewing the evidence of record, the Board 
finds that the RO has taken appropriate steps to develop the 
evidence and that no further action is required to meet the 
duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Increased Rating For Bilateral Optic Atrophy With 
Glaucoma Secondary To Trauma.

The veteran's bilateral optic atrophy with glaucoma secondary 
to trauma has been rated as 50 percent disabling since May 
1989.

The veteran most recently underwent an eye examination in 
July 1997.  Addendums to the July 1997 examination, dated in 
May 1998 and October 1999, are also of record.  The May 1998 
addendum contained the following:

Visual fields were performed on July 9, 
1997.  The remaining visual field for the 
left eye appears to have approximately 25 
degrees at the widest diameter of central 
visual field.  The right eye widest 
central visual field diameter is 
approximately 10 degrees.  

It was also noted in the May 1998 addendum that the veteran's 
loss of visual fields appeared to be due to multiple causes, 
including head injuries secondary to a seizure disorder 
and/or chronic alcohol abuse. 

The October 1999 addendum contained the following:

The veteran is blind in both eyes due to 
his extremely limited visual field 
capabilities.  His best corrected visual 
acuitities at examination time were 20/40 
for the right eye and 20/70 for the left 
eye, but again, these are quite limited 
visual fields.

The most recently dated relevant medical evidence shows that 
the veteran has a visual field of 10 degrees with a visual 
acuity of 20/40 for the right eye, and a visual field of 25 
degrees with a visual acuity of  20/70 for the left eye.  The 
veteran's bilateral eye disability, bilateral optic atrophy 
with glaucoma secondary to trauma, is rated under 38 C.F.R. 
§ 4.84a, Codes 6009 (eye injuries) and 6013 (glaucoma), which 
refer to ratings under visual acuity or visual field.  The 
veteran's primary functional impairment of the eye is his 
significant bilateral loss of visual field.  Such is rated 
under 38 C.F.R. § 4.84a, Code 6080 and Table V.  In examining 
that diagnostic code, the Board finds that the veteran's loss 
of visual field for each eye are rated as 5/200 for the right 
eye and 20/100 for the left eye.  In applying those findings 
to 38 C.F.R. § 4.84a, Table V, the Board finds that, with 
application of 38 C.F.R. § 4.7, the appropriate rating is 60 
percent. 

The Board is cognizant of a VA eye physician's observation in 
May 1998 that the veteran's loss of visual fields appeared to 
be due to multiple causes, including head injuries secondary 
to a seizure disorder and/or chronic alcohol abuse.  Service 
connection is not in effect for a seizure disorder or 
alcoholism.  However, this opinion was rather equivocal in 
nature.  The fact remains that the service connection is in 
effect for bilateral optic atrophy with glaucoma secondary to 
trauma and there is no medical evidence of record that 
distinguishes the amount of visual field loss due to what is 
already service connected from any nonservice-connected 
disorder that may be contributing to visual field loss.  
Under these circumstances, the board finds that, absent clear 
evidence to the contrary, the veteran's loss of visual field 
in both eyes is due to his service-connected bilateral eye 
disorder, and the most recent examination eye findings 
support a rating of 60 percent.  There is no medical evidence 
to support a rating in excess of 60 percent under the 
applicable rating criteria.
 
B.  Increased Rating For Dislocation Of The Right 
Temporomandibular Articulation With History Of Zygomatic 
Fracture And Headaches.

The veteran's dislocation of the right temporomandibular 
articulation with history of zygomatic fracture and headaches 
has been rated as 10 percent disabling since June 1991.

Service medical records reflect that the veteran was involved 
in an automobile accident that resulted in a diagnosis of 
fracture, incomplete, right, maxilla, lateral antral wall, no 
displacement.

A March 1962 VA examination revealed that the veteran's 
zygoma was solid with no tenderness and no deformity.  March 
1962 X-rays revealed no gross evidence of displacement in the 
region of the zygoma, though a previous fracture without 
gross displacement could not be excluded.  The 
temporomandibular joints appeared to function normally on 
open and closed mouth without gross evidence of residual of 
previous injury.

At an April 1991 VA examination, there was audible and 
palpable clicking of the right temporal mandibular whenever 
the veteran opened and closed his mandible.  The assessment 
was chronic temporal mandibular joint disease with possible 
history of dislocation and probable persistent degenerative 
disease.

At a July 1997 VA examination, the veteran complained of 
popping jaws.  He had lower dentures in place; his upper 
dentures were at home.  The veteran had adequate and 
symmetrical opening for bite.  He could bite hard and retain 
with his teeth the tongue blade.  He could pop the 
temporomandibular joints which could be felt by examiner and 
were painless.  He had excellent strength right and left 
mandible, with no asymmetry.  There was no dislocation noted, 
and no pain was elicited.  X-rays revealed an abnormal 
anterior translocation of the right mandibular condyle, which 
correlated with a history of the dislocation on the right.  
The diagnosis was history of dislocation, right 
temporomandibular joint with history of fracture of 
zygomatic, healed, symptoms of popping without pain and no 
functional limitation of motion.

The veteran's dislocation of the right temporomandibular 
articulation with history of zygomatic fracture and headaches 
is rated under Diagnostic Codes 9905 and 8045.  Under 
Diagnostic Code 9905, temporomandibular articulation, limited 
motion of, limited motion of the inter-incisal range from 31 
to 40 mm warrants a 10 percent evaluation, from 21 to 30 mm 
warrants a 20 percent evaluation, from 11 to 20 mm warrants a 
30 percent evaluation, and from 0 to 10 mm warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation.  
The Board notes that ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  38 C.F.R. Part 4.

The evidence is against finding that this disability includes 
any ascertainable loss of the mandible, nonunion, malunion or 
loss of masticatory function; and there is no probative 
evidence that motion is limited to 30 mm.  There is 
indication some degenerative changes or arthritis at or near 
the fracture site but the clinical evaluations have been 
normal with no objective evidence of limited or even painful 
motion of the right temporomandibular joint.  Thus, a 
compensable rating is not warranted under 38 C.F.R. § 4.71a, 
Code 5003; and 38 C.F.R. § 4.150, Code 9905. 
As to the veteran's headaches, Diagnostic Code 8045 indicates 
that purely subjective complaints of brain disease due to 
trauma such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  There is no evidence that the veteran has multi-
infarct dementia.  As such, a rating in excess of 10 percent 
is not assignable under Diagnostic Codes 8045-9304.

The veteran's current 10 percent rating contemplates the 
degree of disability shown.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for a rating in 
excess of 10 percent for dislocation of the right 
temporomandibular articulation with a history of a zygomatic 
fracture and headaches must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Conclusion To the Increased Rating Claims.

As the preponderance of the evidence is against the increased 
rating claims, the benefit-of-the-doubt doctrine does not 
apply, and an evaluations in excess of the currently assigned 
disability ratings must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's visual and mandible disabilities, alone, 
have resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

IV.  TDIU.

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The record discloses that service connection is in effect for 
bilateral optic atrophy with glaucoma secondary to trauma, 
rated (as the result of this decision) as 60 percent 
disabling; dislocation right tempora mandibular articulation 
with a history of zygomatic fracture and headaches, rated as 
10 percent disabling; and defective hearing, laceration scar 
of the right supra orbital area, and laceration scar of the 
chest, each rated at a noncompensable level.  The combined 
disability rating is 60 percent.  In light of the foregoing, 
the veteran satisfies the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a), as he 
has one disability ratable at 60 percent or more, and the 
determinative issue becomes whether he is unemployable due to 
service-connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

According to the veteran's June 1991 application for 
increased compensation based on total disability, the veteran 
had a high school education and last worked as a carpenter in 
1980.

A January 1997 VA social survey indicates that the veteran 
worked from 1961 to 1978 as a carpenter; he had not worked 
since 1978.  The veteran stated that the frequency of his 
black out spells and his impaired vision made it impossible 
for him to obtain work as a carpenter.  A VA clinical social 
worker stated that the veteran's impaired vision and 
(nonservice-connected) brain syndrome, alone, would make it 
impossible for him to obtain and maintain gainful employment.
Records from the Social Security Administration (SSA) dated 
in July 1991 reflect that the veteran's condition was "not 
severe enough to preclude work."

A July 1997 VA neurological examiner remarked that the 
veteran's condition "renders him not employable."

In an October 1999 addendum to a July 1997 VA general medical 
examination, the VA examiner commented as follows:

The claims file was made available and 
reviewed.  I reviewed my General Medical 
Examination of 7/17/97 and additionally 
reviewed the examinations described and 
diagnoses rendered from the neurologist 
and from the eye examinations.

It is my opinion that this veteran is 
unemployable because of severe organic 
personality disorder and long term 
continued alcohol abuse.  In addition, 
the veteran has substantial documented 
impairment of vision.

This veteran's inability to gain or 
follow substantial employment is not 
accounted for solely by his listed 
service-connected disabilities.

In an October 1999 addendum to a July 1997 VA eyes 
examination, the VA examiner commented as follows:

The veteran is blind in both eyes due to 
his extremely limited visual filed 
capabilities.  His best corrected visual 
acuity at examination time were 20/40 for 
the right eye and 20/70 for the left eye, 
but again, these are quite limited visual 
fields.  In response to question one, he 
is extremely limited on possibilities of 
gainful employment.  In answer to 
question two, yes, his disability and 
inability to secure substantial gainful 
occupation is due solely to his service-
connected disabilities.

In an undated note (obtained subsequent to the Board's June 
1999 remand), a clinical social worker commented that, after 
review of the claims folder, it is apparent that the veteran 
has had a chronic alcohol abuse problem.  It was noted that 
such may have been a barrier to obtaining or maintaining 
substantial employment.  The social worker further noted that 
the veteran claimed severe and chronic pain in his head and 
neck, which may well have contributed to his inability to 
maintain substantial employment, but it is not a service-
connected condition.  The social worker also referred to a 
report from a VA eye doctor, dated in July 1997, which  
explained that the veteran's optic atrophy and subsequent 
loss of visual field might be due to multiple causes 
including head injuries secondary to seizure disorder and/or 
chronic alcohol abuse.  The social worker opined that, based 
on the review of the past examination reports, the reason for 
the veteran's inability to secure or follow a substantially 
gainful occupation can not be attributed solely to his 
service-connected disabilities.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim that the 
veteran's service-connected disabilities alone preclude all 
forms of substantially gainful employment consistent with his 
education and employment experience.  There is no medical 
evidence to show that the veteran's service-connected 
defective hearing or scars (rated zero percent) result in any 
appreciable industrial impairment.  A January 1997 social 
survey did indicate that the veteran's impaired vision and 
his brain syndrome made it impossible for the veteran to 
obtain and maintain substantial gainful employment.  However, 
the Board notes that the veteran is not service-connected for 
brain syndrome.  Further, while the July 1997 VA eye examiner 
did state that the veteran's inability to secure substantial 
gainful occupation was due solely to his service-connected 
disabilities, the examiner who conducted the July 1997 
general medical examination stated that the veteran's 
inability to gain or follow substantial employment was not 
accounted for solely by his listed service-connected 
disabilities.  While acknowledging that the veteran had 
substantial documented impairment of vision, the physician 
who conducted the July 1997 general medical examination 
stated that the veteran was unemployable because of severe 
organic personality disorder and long term continued alcohol 
abuse.  The Board finds that the July 1997 VA eye examiner's 
failure to discuss the impact of the veteran's nonservice-
connected disabilities upon his employment situation makes 
that opinion less persuasive than the July 1997 general 
medical examiner's opinion.  It is also pertinent to note 
that the only other relevant opinion (contained in the 
undated note from a clinical social worker) supports the July 
1997 general medical examiner's opinion that the veteran is 
not unemployable due solely to his service-connected 
disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a total disability rating based on individual 
unemployability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

















ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for organic personality 
disorder claimed as organic brain syndrome is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a cervical spine disability is denied.

A 60 percent for bilateral optic atrophy with glaucoma 
secondary to trauma is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for dislocation of the right 
temporomandibular articulation with history of zygomatic 
fracture and headaches is denied.

A total disability rating based on individual unemployablity 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

